Exhibit 10.1

FOURTH AMENDMENT

TO THE

FEDERAL HOME LOAN MORTGAGE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated January 1, 2008)

FOURTH AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (the “SERP”) by the FEDERAL HOME LOAN MORTGAGE
CORPORATION (the “Corporation”), a corporation organized and existing under the
laws of the United States of America.

W I T N E S S E T H:

WHEREAS, the SERP was restated effective January 1, 2008, and subsequently
amended;

WHEREAS, the Corporation desires to amend the SERP to reflect certain changes to
the Corporation’s compensation structure, and, pursuant to the authority granted
to the Committee to amend the SERP under both SERP Section 8.1 and Resolution
FHLMC 2013-06, the Committee has determined that it is appropriate to amend the
SERP; and

WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.

NOW, THEREFORE, the SERP is amended, as follows, effective January 1, 2013:

 

  1. To revise subsection (b)(v) of Section 4.1(Basis of Benefit) to read as
follows:

“(v) pay in excess of 200% of a Participant’s “base salary” in calendar years
2012 and later (as defined in the 2012 Executive Management Compensation
Program, or a successor thereto), for any year in which a Participant is covered
by such program.”

 

  2. To revise subsection (b)(iii) of Section 5.1(Basis of Benefit) to read as
follows:

“(iii) pay in excess of 200% of a Participant’s “base salary” in calendar years
2012 and later (as defined in the 2012 Executive Management Compensation
Program, or successor thereto), for any year in which a Participant is covered
by such program; and”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this FOURTH AMENDMENT to the
FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN to
be executed by its duly authorized representative this 12th day of June, 2013.

 

FEDERAL HOME LOAN MORTGAGE CORPORATION   By:   /s/ Daniel Scheinkman    

 

Daniel Scheinkman - Vice President,

    Compensation & Benefits  

ATTEST:

/s/ Alicia S. Myara                            

Alicia S. Myara

Assistant Secretary

 

  2  